Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1, 3-10, 12-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a device for thin film transistor test comprising: a substrate; a thin film transistor provided on the substrate, the thin film transistor including an active layer, a source, a drain, a gate, and a gate insulating layer; a light shielding layer disposed at a side of the active layer, which is away from the substrate, to shield at least an exposed portion of the active layer; a first electrode layer connected to one of the drain and the source; a second electrode disposed over a surface of the first electrode layer with an intermediate insulating layer interposed therebetween, the surface being away from the substrate, the second electrode layer being connected to at least one of the drain and the source; and a first resistor having two ends respectively connected to one of the drain and the source and to the second electrode layer in combination with all other elements in claim 1.

Regarding claims 3-10 and 12-13, the claims are allowed as they further limit allowed claim 1.

Regarding claim 14, the prior art of record does not teach alone or in combination a method of testing thin film transistor, comprising: providing a device for thin film transistor testing, the device for thin film transistor testing comprising: a substrate; a thin film transistor provided on the substrate, the thin film transistor including an active layer, a source, a drain, a gate, and a gate insulating layer; a light shielding layer disposed at a side of the active layer, which is away from the substrate, to shield at least an exposed portion of the active layer; a first electrode layer connected to one of the drain and the source; a second electrode disposed over a surface of the first electrode layer with an intermediate insulating layer interposed therebetween, the surface being away from the substrate, the second electrode layer being connected to at least one of the drain and the source; and a first resistor having two ends respectively connected to one of the drain and the source and to the second electrode layer, the first resistor being configured such that a -4-BOE0042PA / 127328-42 divided voltage on the second electrode layer is capable of simulating a voltage of a common electrode of the array panel, and applying voltage(s) to one or more of the source, the drain, and the gate of the thin film transistor, and detecting corresponding electrical parameter(s) in combination with all other elements in claim 14.

Regarding claims 15 and 17-21, the claims are allowed as they further limit allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858